 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 1 of 48 PageID #:11941




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE: CHICAGO BOARD OPTIONS                           1:18-cv-04171
 EXCHANGE VOLATILITY INDEX                              MDL No. 2842
 MANIPULATION ANTITRUST LITIGATION

 and

 LJM PARTNERS, LTD.,                                    No. 19 CV 0368
       Plaintiff,                                       MDL No. 2842

 v.                                                     and

 JOHN DOES,
       Defendants

 and

 TWO ROADS SHARED TRUST,                                No. 20 CV 00831
      Plaintiff,
                                                        Honorable Manish S. Shah
 JOHN DOES,
       Defendants.

 This Document Relates to All Actions



                  JOINT MOTION OF NON-PARTY CBOE EXCHANGE,
                  INC. AND PLAINTIFFS FOR ENTRY OF AN AGREED
                         UPON CONFIDENTIALITY ORDER


       Non-party Cboe Exchange, Inc., (“Cboe”) and LJM Partners, Ltd. and Two Roads Shared

Trust (“Plaintiffs”) move the Court pursuant to Federal Rule of Civil Procedure 26(c)(1)(A) for

entry of the Agreed Confidentiality Order attached as Exhibit A, for good cause, and to protect the

respective interests of the parties, the public, and the Court. In further support of this Motion,

Plaintiffs and Cboe state as follows:



                                                    1
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 2 of 48 PageID #:11942




       1.      On April 21, 2020, this Court granted leave for Plaintiffs to serve their subpoenas,

and ordered that an appropriate protective order should be entered before Cboe produced

information in response. Dkt. 311 at 4.

       2.      On June 3, 2020, this Court ordered that a confidentiality order be “entered within

two weeks” and expected “the confidentiality order to include security precautions and restricted

access and use of the data.” Dkt. 327.

       3.      Cboe and Plaintiffs have made modifications to the Northern District of Illinois

Model Order. Those changes are reflected in the enclosed redline document, attached as Exhibit

B.

       WHEREFORE, Plaintiffs and Cboe respectfully request that this Court enter the Agreed

Confidentiality Order.

Dated: June 17, 2020                                        Respectfully Submitted,

 s/ George Zelcs                                  s/ Gregory M. Boyle
 George Zelcs
                                                  Reid J. Schar
 Chad Bell
                                                  Gregory M. Boyle
 Randall P. Ewing, Jr.
 Ryan Z. Cortazar                                 JENNER & BLOCK LLP
 KOREIN TILLERY LLC                               353 N. Clark Street
 205 N. Michigan Ave., Suite 1950                 Chicago, IL 60654-3456
 Chicago, Illinois 60601                          (312) 923-2651
 Telephone: (312) 641-9750                        gboyle@jenner.com
 cbell@koreintillery.com
                                                  Attorneys for Cboe Global Markets, Inc.,
 Michael E. Klenov                                Cboe Futures Exchange, LLC, and Cboe
 KOREIN TILLERY LLC                               Exchange, Inc.
 505 North 7th Stree, Suite 3600
 St. Louis, Mo 63101
 Telephone: 314-241-4844
 Facsimile: 314-241-3525
 mklenov@koreintillery.com

 Attorneys for LJM Partners, Ltd.

 s/ Amanda F. Lawrence
 Amanda F. Lawrence (pro hac vice)

                                                    2
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 3 of 48 PageID #:11943




Patrick McGahan (pro hac vice)
Michael P. Srodoski (pro hac vice)
SCOTT+SCOTT ATTORNEYS AT LAW
LLP
156 S. Main St., P.O. Box 192
Colchester, CT 06415
Telephone: 860-537-5537
alawrence@scott-scott.com
msrodoski@scott-scott.com

Christopher M. Burke (pro hac vice)
SCOTT+SCOTT ATTORNEYS AT LAW
LLP
600 W. Broadway, Suite 3300
San Diego, CA 92101
Tel: 619-233-4565
Fax: 619-233-0508
cburke@scott-scott.com

Peter A. Barile III (#4364295)
Kristen M. Anderson (pro hac vice)
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Tel: 212-223-6444
Fax: 212-223-6334
pbarile@scott-scott.com
kanderson@scott-scott.com

Anthony F. Fata
Jennifer W. Sprengel
Kaitlin Naughton
CAFFERTY CLOBES MERIWETHER &
SPRENGEL, LLP
150 S. Wacker, Suite 3000
Chicago, IL 60606
Tel: 312-782-4880
Fax: 312-782-4485
afata@caffertyclobes.com
jsprengel@caffertyclobes.com
knaughton@caffertyclobes.com


Attorneys for Plaintiff Two Roads Shared
Trust



                                           3
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 4 of 48 PageID #:11944




                  EXHIBIT A
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 5 of 48 PageID #:11945




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE: CHICAGO BOARD OPTIONS                        1:18-cv-04171
 EXCHANGE VOLATILITY INDEX                           MDL No. 2842
 MANIPULATION ANTITRUST LITIGATION

 and

 LJM PARTNERS, LTD.,                                 No. 19 CV 0368
       Plaintiff,                                    MDL No. 2842

 v.                                                  and

 JOHN DOES,
       Defendants

 and

 TWO ROADS SHARED TRUST,                             No. 20 CV 00831
      Plaintiff,
                                                     Honorable Manish S. Shah
 JOHN DOES,
       Defendants.

 This Document Relates to All Actions



                       AGREED CONFIDENTIALITY ORDER
               IN RESPECT TO JOHN DOE DISCOVERY INFORMATION

       The Parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Definitions.

       (a)     “Action” means the above-captioned action, and any and all cases consolidated or

coordinated with it.
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 6 of 48 PageID #:11946




       (b)     “Discoverable Information” means all materials produced by Cboe Global Markets,

Inc., Cboe Futures Exchange, LLC, and Cboe Exchange, Inc. (“Cboe”) in connection with or

response to Plaintiffs’ Motion for early discovery (Dkt. 294).

       (c)     “Document” is synonymous in meaning and equal in scope to the usage of this term

in Federal Rule of Civil Procedure 34(a)(l)(A).

       (d)     “ESI” shall have the same meaning and scope as it has in Federal Rule of Civil

Procedure 34(a)(1)(A).

       (e)     “Party” means a Party to this Action only that has executed this Stipulation.

       (f)     “Producing Party” means Cboe.

       (g)     “Putative Class Action” means the consolidated class action plaintiffs in the Multi

District Litigation number 2842.

       (h)     “Receiving Party” means Counsel for LJM Partners, Ltd. (“LJM”) and/or Two

Roads Shared Trust (“Two Roads”) in this Action. References to “Plaintiffs” herein are limited to

Counsel for these Plaintiffs.

       2.      Scope. Discoverable Information shall be subject to this Order concerning

Confidential Information as defined below. This Order is subject to the Local Rules of this

District and the Federal Rules of Civil Procedure on matters of procedure and calculation of time

periods.

       3.      Confidential Information. As used in this Order, “Confidential Information”

means all Discoverable Information. For the sake of clarity, this definition, however, does not

extend to any information that the Receiving Party has previously purchased from Cboe or may

purchase in the future, and the Parties agree that this Protective Order will not govern information
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 7 of 48 PageID #:11947




other than that produced by Cboe in connection with or in response to Plaintiffs’ Motion for Early

Discovery (Dkt. 294).

       4.      Designation.

       (a)     In order to designate all Discoverable Information as Confidential Information for

protection under this Order, Cboe shall place or affix the words “CBOE CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” on the media used to produce or disclose the Discoverable

Information. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries, or descriptions that contain the Confidential Information. The marking “CBOE

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at the

time the documents are produced or disclosed. Applying the marking “CBOE CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” to a document does not mean that the document has

any status or protection by statute or otherwise except to the extent and for the purposes of this

Order. Any copies that are made of any documents marked “CBOE CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases, or

lists of documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are not

required to be marked. Whenever the Receiving Party to whom electronically stored Discoverable

Information so designated is produced reduces such information to hard copy form, to the extent

such pages have not previously been marked by the Producing Party, such Receiving Party shall
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 8 of 48 PageID #:11948




mark the hard copy by affixing the designation “Cboe Confidential,” “Cboe Internal,” or “Cboe

Restricted” to each page of such document.

       (b)     The designation of a document as Confidential Information is a certification by an

attorney that the document contains Confidential Information as defined in this Order.

       5.      Protection of Confidential Material.

       (a)     General Protections. Confidential Information shall not be used or disclosed by

Counsel or any other persons identified in subparagraph (b) to this paragraph for any purpose

whatsoever other than in this litigation, including any appeal thereof. For clarity and without

limiting the foregoing, Confidential Information may not be disclosed to anyone who is a party or

counsel, or is affiliated with a party or counsel from the related putative class action, or may

reasonably be believed to be a potential class member in the putative class action.

       (b)     Limited Third-Party Disclosures. Cboe and Plaintiffs shall not disclose or permit

the disclosure of any Confidential Information to any third person or entity except as set forth in

subparagraphs (1)-(8) to this paragraph. Subject to these requirements, the following categories

of persons may be allowed to review Confidential Information:

       (1)     Plaintiffs’ Counsel. Counsel for the Plaintiffs and employees of Counsel who have
               responsibility for the Action;
       (2)     Defendants’ Counsel. Counsel for Defendants to the Actions and employees of
               Counsel who have responsibility for the Action, but only after such Counsel have
               executed a stipulation in substantially the same form as this Stipulation.
       (3)     The Court and its personnel. And any Court Reporters, videographers and their
               staff engaged for depositions, and mediators (and staff) appointed by the Parties to
               assist in alternative dispute resolution;
       (4)     Contractors. Those persons or entities who provide litigation support services
               (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
               and organizing, storing, or retrieving in any form or medium) and their employees
               and subcontractors;

       (5)     Consultants, Investigators, and Experts. Consultants, investigators, or experts
               employed by Counsel to assist in the preparation and trial of this action but only
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 9 of 48 PageID #:11949




               after such individual persons have completed the certification contained in
               Attachment A, Acknowledgment of Understanding and Agreement to Be Bound,
               have agreed to the data security provisions of Attachment B, and provided further
               that any part of a report created by such consultant, investigator or expert
               incorporating Confidential Information shall be designated appropriately by the
               Party responsible for its creation; and provided further that consultants,
               investigators or experts shall not use Confidential Information for any purpose that
               does not relate to this Action (including but not limited to other litigation and other
               work in their respective field);

       (6)     Insurers’ counsel. The counsel representing the insurer or indemnitor of Cboe or
               Plaintiffs, including the insurer’s or indemnitor’s legal team, provided such counsel
               signs Attachment A prior to any disclosure;

       (7)     Witnesses in this Action. Witnesses to whom disclosure is reasonably necessary
               during depositions or testimony at trial or any hearing, provided that Counsel for
               the Plaintiff intending to disclose the information has a good-faith basis for
               believing such Confidential Information is relevant to events, transactions,
               discussions, communications, or data about which the witness is expected to testify
               or about which the witness may have knowledge, provided that Plaintiffs instruct
               the witness and their counsel that the material is subject to this Protective Order,
               provide them with a copy of the same, and have them execute Attachment A.
               Witnesses shall not retain a copy of documents containing Confidential
               Information, except witnesses may review a copy of all exhibits marked at their
               depositions in connection with review of the transcripts; and

       (8)     Others by Consent. Other persons only by written consent of Cboe or upon
               order of the Court and on such conditions as may be agreed or ordered, in addition
               to those persons having signed Attachment A.

       (c)     Summaries. Counsel for Plaintiffs may provide summaries or characterizations of

the Confidential Information to individuals employed by the Plaintiffs, who have responsibility to

make decisions regarding the prosecution or settlement of the Action. Nothing in this Order is

intended to bar or otherwise prevent Plaintiffs’ counsel from rendering advice to their respective

clients with respect to this Action and, in the course of rendering such advice, from relying upon

their examination or knowledge of Confidential Information.

       (d)     Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel and any

third-parties to whom disclosure is permitted by this Order, with the exception of the Court and its
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 10 of 48 PageID #:11950




personnel, shall also implement the specific controls set forth in Attachment B to this Order. To

the extent that Confidential Information is ESI or is converted to ESI, it shall be stored and

transmitted only in fully encrypted form as set forth in the ESI Protocol. Counsel shall maintain

the originals of the forms signed by persons acknowledging their obligations under this Order for

a period of three years after the termination of the case. In the event that there is an unauthorized

disclosure of Confidential Information, Cboe will be provided with a list of those who have

executed Attachment B.

       6.      The recipient of any Confidential Information shall maintain such information in a

secure and safe area and shall exercise a standard of due and proper care with respect to the storage,

custody, use, and/or dissemination sufficient under all applicable laws, including by establishing,

maintaining, and enforcing written policies and procedures consistent with NIST Security and

Privacy Controls for Federal Information Systems and Organizations (Special Publication 800-53

Rev. 4) (“NIST 800-53”) or substantially similar security standards promulgated by another widely

recognized organization, to safeguard against unauthorized or inadvertent disclosure of such

material to persons or entities not authorized under this Order, and also agree to the requirements

for data security set forth in Attachment B. In addition, the recipient of Confidential Information

shall produce to Cboe a current SOC 2 Type 2 report demonstrating reasonable design and

operating effectiveness of recipient’s information security-related controls.           Confidential

Information shall not be copied, reproduced, extracted, or abstracted, except to the extent that such

copying, reproduction, extraction, or abstraction is reasonably necessary for the conduct of this

Action. All such copies, reproductions, extractions, and abstractions shall be subject to the terms

of this Order. The recipient of any original media shall notify Cboe once the data has been copied,
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 11 of 48 PageID #:11951




reproduced, extracted, or abstracted, and shall return the original data file to Cboe. Cboe will

maintain the produced data for the duration of the litigation.

       7.      Unauthorized Disclosure of Confidential Information. If Plaintiffs or any third-

party to whom disclosure is permitted by this Order learns that, by inadvertence or otherwise, they

have disclosed Confidential Information to any person or in any circumstance not authorized under

this Order, they must within one business day of learning of the disclosure take the following

actions: (a) notify Cboe in writing of the unauthorized disclosures; (b) use their best efforts to

retrieve all unauthorized copies of the Confidential Information; (c) inform the person or persons

to whom unauthorized disclosures were made of all the terms of this Order; and (d) request such

person or persons destroy the Confidential Information.

       8.      Filing of Confidential Information. Any Party wishing to file Confidential

Information must seek to file such information in redacted form or under seal in accordance with

the rules of this Court unless Cboe provides its written agreement that the Confidential Information

may be publicly filed. This Order does not, by itself, authorize the filing of any document under

seal. Any Party wishing to file a document designated as Confidential Information in connection

with a motion, brief or other submission to the Court must comply with LR 26.2.

       9.      Inadvertent Production of Privileged or Otherwise Protected Material. If

Cboe inadvertently or mistakenly produces privileged material, such production shall in no way

prejudice or otherwise constitute a waiver of, or estoppels as to any claim of privilege, work-

product immunity, protection pursuant to the joint defense or common interest doctrine, or any

other applicable privilege for the inadvertently produced document or any other document

covering the same or a similar subject matter under applicable law including Federal Rule of

Evidence 502. When Cboe gives notice to Plaintiffs that certain inadvertently produced material
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 12 of 48 PageID #:11952




is subject to a claim of privilege or other protection, the obligations of the Plaintiffs are those set

forth in Federal Rule of Civil Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d)

and (e), insofar as Cboe and Plaintiffs reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product protection,

the Parties may incorporate their agreement in a stipulated protective order submitted to the court.

       10.     Challenges by a Party to Designation as Confidential Information.                  The

designation of any material or document as Confidential Information is subject to challenge by

Plaintiffs, and such challenge may be made at any time. The following procedure shall apply to

any such challenge.

       (a)     Meet and Confer. Plaintiffs must meet and confer directly with Counsel for Cboe

before challenging the designation of Confidential Information. In conferring, Plaintiffs must

explain the basis for their belief that the confidentiality designation was not proper and must give

Cboe an opportunity to review the designated material, to reconsider the designation, and, if no

change in designation is offered, to explain the basis for the designation. Cboe must respond to

the challenge within five (5) business days of the conferral.

       (b)     Judicial Intervention. If Plaintiffs elect to challenge a confidentiality designation

they may file and serve a motion that identifies the challenged material and sets forth in detail the

basis for the challenge. Each such motion must be accompanied by a competent declaration that

affirms that the movant has complied with the meet and confer requirements of this procedure.

The burden of persuasion in any such challenge proceeding shall be on the designating party. Until

the Court rules on the challenge, all parties shall continue to treat the materials as Confidential

Information under the terms of this Order.
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 13 of 48 PageID #:11953




            11.   Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a Party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

            12.   Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or hearing.

A party that intends to present or that anticipates that another party may present Confidential

Information at a hearing or trial shall bring that issue to the Court’s and Parties’ attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.

            13.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

            (a)   If Plaintiffs are served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, they must so notify Cboe, in writing, within three (3) court days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

            (b)   Plaintiffs also must inform in writing the Party who caused the subpoena or order

to issue in the other litigation that some or all of the material covered by the subpoena or order is

the subject of this Order and must deliver a copy of this Order promptly to the Party in the other

action that caused the subpoena to issue.

            (c)   The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford Cboe an opportunity to try to protect their Confidential
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 14 of 48 PageID #:11954




Information in the court from which the subpoena or order issued. Cboe shall bear the burden and

the expense of seeking protection in that court of their Confidential Information, and nothing in

these provisions should be construed as authorizing or encouraging a Plaintiffs in this action to

disobey a lawful directive from another court. The obligations set forth in this paragraph remain

in effect while Plaintiffs have Confidential Information in their possession, custody, or control.

       14.     Challenges by Members of the Public to Sealing Orders. A Party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the Party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       15.     Obligations on Conclusion of Litigation.

       (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b)     Obligations at Conclusion of Litigation. Within sixty-three (63) days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CBOE CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” under

this Order that have not already been returned pursuant to paragraph 6 above shall be returned to

Cboe or destroyed to the extent practicable (including, directing the Plaintiffs’ discovery vendor(s)

to take data offline or to take other steps to prevent access to the documents) in a manner that is

consistent with the highest industry standards (e.g., the DoD 5220.22-M data sanitization method,

in accordance with the Department of Defense National Industrial Security Program Operating

Manual), unless the document has been offered into evidence or filed without restriction as to

disclosure. With respect to Confidential Information stored in electronic form, the Receiving Party
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 15 of 48 PageID #:11955




shall apply physical or logical techniques that render data recovery infeasible using state of the art

laboratory techniques in conformity with the NIST SP 800-88 R1 Purge standard.

       (c)     Retention of Work Product and one set of Filed Documents.

       Notwithstanding the above requirements to return or destroy documents, Plaintiffs’

Counsel may retain (1) attorney work product, including an index that refers or relates to

designated Confidential Information so long as that work product does not duplicate verbatim

portions of Confidential Information, (2) email correspondence related to their representation, so

long as those correspondences do not duplicate verbatim portions of Confidential Information; and

(3) one complete set of all: (i) documents filed with the Court including those filed under seal; (ii)

all transcripts of depositions, including exhibits; and (iii) all final expert witness reports and

supporting materials disclosed pursuant to Rule 26 of the Federal Rules of Civil Procedure.

Counsel are not required to return or destroy Confidential Information that is stored on backup

storage media made in accordance with regular data backup procedures for disaster recovery

purposes; or (2) is located in the email archive system or archived electronic files of departed

employees so long as the archived emails or files do not duplicate verbatim portions of the

Confidential Information. Any retained Confidential Information shall continue to be protected

under this Order. An attorney may use his or her work product in subsequent litigation, provided

that its use does not disclose or use Confidential Information.

       (d)      Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

       16.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a Party or any other person with standing concerning

the subject matter.
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 16 of 48 PageID #:11956




         17.    No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

on a specific document or issue.

         18.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

         19.    Miscellaneous.

         (a)    Right to Object. By stipulating to the entry of this Order, no Party waives any

right it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Order.

         (b)    Additional Parties. In the event that a new Party is added, substituted, or otherwise

brought into this Action, this Order will be binding on and inure to the benefit of the new Party

once that new Party has executed the Acknowledgement and Agreement to be Bound, subject to

the right of the new Party to seek relief from or modification of this Order.

         So Ordered.

Dated:




                                              U.S. District Judge
                                              Manish S. Shah
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 17 of 48 PageID #:11957




WE SO MOVE                                   WE SO MOVE
and agree to abide by the                    and agree to abide by the
terms of this Order                          terms of this Order

s/ George Zelcs                              s/ Gregory M. Boyle
George Zelcs
                                             Reid J. Schar
Chad Bell
                                             Gregory M. Boyle
Randall P. Ewing, Jr.
                                             JENNER & BLOCK LLP
Ryan Z. Cortazar
                                             353 N. Clark Street
KOREIN TILLERY LLC
                                             Chicago, IL 60654-3456
205 N. Michigan Ave., Suite 1950
                                             (312) 923-2651
Chicago, Illinois 60601
                                             gboyle@jenner.com
Telephone: (312) 641-9750
cbell@koreintillery.com
                                             Attorneys for Cboe Global Markets, Inc.,
                                             Cboe Futures Exchange, LLC, and Cboe
Michael E. Klenov
                                             Exchange, Inc.
KOREIN TILLERY LLC
505 North 7th Stree, Suite 3600
St. Louis, Mo 63101
                                             Dated: June 17, 2020
Telephone: 314-241-4844
Facsimile: 314-241-3525
mklenov@koreintillery.com

Attorneys for Plaintiff LJM Partners, Ltd.

s/ Amanda F. Lawrence
Amanda F. Lawrence (pro hac vice)
Patrick McGahan (pro hac vice)
Michael P. Srodoski (pro hac vice)
SCOTT+SCOTT ATTORNEYS AT LAW LLP
156 S. Main St., P.O. Box 192
Colchester, CT 06415
Telephone: 860-537-5537
alawrence@scott-scott.com
msrodoski@scott-scott.com

Christopher M. Burke (pro hac vice)
SCOTT+SCOTT ATTORNEYS AT LAW LLP
600 W. Broadway, Suite 3300
San Diego, CA 92101
Tel: 619-233-4565
Fax: 619-233-0508
cburke@scott-scott.com

Peter A. Barile III (#4364295)
Kristen M. Anderson (pro hac vice)
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Tel: 212-223-6444
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 18 of 48 PageID #:11958



Fax: 212-223-6334
pbarile@scott-scott.com
kanderson@scott-scott.com

Anthony F. Fata
Jennifer W. Sprengel
Kaitlin Naughton
CAFFERTY CLOBES MERIWETHER &
SPRENGEL, LLP
150 S. Wacker, Suite 3000
Chicago, IL 60606
Tel: 312-782-4880
Fax: 312-782-4485
afata@caffertyclobes.com
jsprengel@caffertyclobes.com
knaughton@caffertyclobes.com


Attorneys for Plaintiff Two Roads Shared Trust

Dated: June 17, 2020
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 19 of 48 PageID #:11959




                                        ATTACHMENT A

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


 IN RE: CHICAGO BOARD OPTIONS                           1:18-cv-04171
 EXCHANGE VOLATILITY INDEX                              MDL No. 2842
 MANIPULATION ANTITRUST LITIGATION

 and

 LJM PARTNERS, LTD.,                                    No. 19 CV 0368
       Plaintiff,                                       MDL No. 2842

 v.                                                     and

 JOHN DOES,
       Defendants

 and

 TWO ROADS SHARED TRUST,                                No. 20 CV 00831
      Plaintiff,
                                                        Honorable Manish S. Shah
 JOHN DOES,
       Defendants.

 This Document Relates to All Actions



              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

____________________________ in the above-captioned action and attached hereto, as well as

the requirements for data security set forth in Attachment B, understands the terms thereof, and

agrees to be bound by all of these terms. The undersigned submits to the jurisdiction of the United

States District Court for the Northern District of Illinois in matters relating to the Confidentiality

Order and understands that the terms of the Confidentiality Order obligate him/her to use materials

designated as Confidential Information in accordance with the Order and in accordance with the
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 20 of 48 PageID #:11960




requirements for data security set forth in Attachment B, solely for the purposes of the above-

captioned action, and not to disclose any such Confidential Information to any other person, firm

or concern.

         The undersigned acknowledges that violation of the Confidentiality Order or the

requirements for data security set forth in Attachment B may result in penalties for contempt of

court.

 Name:

 Job Title:

 Employer:

 Business Address:




Date:
                                                    Signature
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 21 of 48 PageID #:11961




                                      ATTACHMENT B

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


 IN RE: CHICAGO BOARD OPTIONS                         1:18-cv-04171
 EXCHANGE VOLATILITY INDEX                            MDL No. 2842
 MANIPULATION ANTITRUST LITIGATION

 and

 LJM PARTNERS, LTD.,                                  No. 19 CV 0368
       Plaintiff,                                     MDL No. 2842

 v.                                                   and

 JOHN DOES,
       Defendants

 and

 TWO ROADS SHARED TRUST,                              No. 20 CV 00831
      Plaintiff,
                                                      Honorable Manish S. Shah
 JOHN DOES,
       Defendants.

 This Document Relates to All Actions


       AGREEMENT TO BE BOUND BY CERTAIN PROTOCOLS GOVERNING ESI

       The undersigned hereby acknowledge that in handling any Discoverable Information,

they will maintain and enforce written policies and procedures consistent with NIST Security

and Privacy Controls for Federal Information Systems and Organizations (Special Publication

800-53 Rev. 4) or substantially similar security standards promulgated by another widely

recognized organization. In addition, any receiving party who will host Discoverable

Information must provide to Cboe a current SOC 2 Type 2 report demonstrating reasonable

design and operating effectiveness of recipient’s information security related controls. The
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 22 of 48 PageID #:11962




receiving party shall also satisfy the following Compliance Checklist demonstrating adequate

security control:

1) Security: Information and systems are protected against unauthorized access, unauthorized

   disclosure, and damage to the system that could compromise the information or systems and

   effect the entity’s ability to meet its security obligations. Security includes the protection of:

   a) Discoverable Information

   b) Systems that are used to analyze, host, store, extract, or otherwise contain Discoverable

       Information;

2) Availability: The system includes controls to support accessibility for operation, monitoring,

   and maintenance;

3) Processing Integrity: The system’s ability to process data is complete, valid, accurate, timely,

   and able to meet and comply with the objectives set forth above;

4) Confidentiality: Information that is designated as Confidential Information, as set out in the

   protective order above, will be protected and designated as such by the system used;

5) Privacy: To the extent that personal information is collected, used, and revealed, the host will

   limit the use of such data to the terms set forth above; and

6) Purge: At the conclusion of the use of all data, the system is capable of applying physical or

   logical techniques that render recovery of the data infeasible using state of the art laboratory

   techniques in conformity with NIST SP 800-88 R1 Purge standard.

7) The undersigned acknowledges that violation of the Confidentiality Order or the requirements

   for data security set forth in Attachment B may result in penalties for contempt of court.

 Name:

 Job Title:
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 23 of 48 PageID #:11963




Employer:

Business Address:




  Date:
                                                 Signature
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 24 of 48 PageID #:11964




                  EXHIBIT B
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 25 of 48 PageID #:11965




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE: CHICAGO BOARD OPTIONS                1:18-cv-04171
EXCHANGE VOLATILITY INDEX                   MDL No. 2842
MANIPULATION ANTITRUST LITIGATION

and

LJM PARTNERS, LTD.,                         No. 19 CV 0368
      Plaintiff,                            MDL No. 2842

v.                                          and

JOHN DOES,
      Defendants

and

TWO ROADS SHARED TRUST,                     No. 20 CV 00831
     Plaintiff,
                                            Honorable Manish S. Shah
JOHN DOES,
      Defendants.

This Document Relates to All Actions



                    AGREED CONFIDENTIALITY ORDER
            IN RESPECT TO JOHN DOE DISCOVERY INFORMATION
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 26 of 48 PageID #:11966



       The partiesParties to this Agreed Confidentiality Order have agreed to the terms of this

Order; accordingly, it is ORDERED:

        [if not fully agreed]      A party to this action has moved that the Court enter a

 confidentiality order. The Court has determined that the terms set forth herein are

 appropriate to protect the respective interests of the parties, the public, and the Court.

 Accordingly, it is ORDERED:

       1.      1.      Definitions.

       (a)     “Action” means the above-captioned action, and any and all cases consolidated or

coordinated with it.

       (a)(b) “Discoverable Information” means allScope.             All materials produced or

adducedby Cboe Global Markets, Inc., Cboe Futures Exchange, LLC, and Cboe Exchange, Inc.

(“Cboe”) in the course of connection with or response to Plaintiffs’ Motion for early discovery,

including initial disclosures, responses to discovery requests, deposition testimony

and (Dkt. 294).

       (c)     “Document” is synonymous in meaning and equal in scope to the usage of this term

in Federal Rule of Civil Procedure 34(a)(l)(A).

       (d)     “ESI” shall have the same meaning and scope as it has in Federal Rule of Civil

Procedure 34(a)(1)(A).

       (e)     “Party” means a Party to this Action only that has executed this Stipulation.

       (f)     “Producing Party” means Cboe.

       (g)     “Putative Class Action” means the consolidated class action plaintiffs in the Multi

District Litigation number 2842.
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 27 of 48 PageID #:11967



        (h)     “Receiving Party” means Counsel for LJM Partners, Ltd. (“LJM”) and/or Two Roads

Shared Trust (“Two Roads”) in this Action. References to “Plaintiffs” herein are limited to Counsel

for these Plaintiffs.

         Scope. exhibits, and information derived directly therefrom (hereinafter collectively

         1       Counsel should include or delete language in brackets as necessary to
 the specific case. Any other changes to this model order must be shown by
 redlining that indicates both deletions and additions to the model text. Counsel
 may also modify this model order as appropriate for the circumstances of the case.
         This model order is for the convenience of the parties and the court and not
 intended to
         create a presumption in favor of the provisions in this model order and against
 alternative language proposed by the parties. The court will make the final decision on
 the terms of any order notwithstanding the agreement of the
 parties.“documents”),Discoverable Information shall be subject to this Order concerning
 Confidential Information as defined below. This Order is subject to the Local Rules of this
 District and the Federal Rules of Civil Procedure on matters of procedure and calculation of time
 periods.
         2.      Confidential Information. As used in this Order, “Confidential Information”

 means all Discoverable Information. For the sake of clarity, this definition, however, does not

 extend to any information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE

 ORDER” by the producing party that falls within one or more of the following categories:

 (a)Receiving Party has previously purchased from Cboe or may purchase in the future, and the

 Parties agree that this Protective Order will not govern information prohibited from disclosure

 by statute; (b) information that reveals trade secrets; (c) research, technical,

 commercial or financial informationother than that the party has maintained as

 confidential; (d) medical information concerning any individual; (e) personal identity

 information; (f) income tax returns (including attached schedules and forms), W-2 forms

 and 1099 forms; or (g) personnel

         or employment records of a person who is not a party to the case.2.. Information or
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 28 of 48 PageID #:11968



        1.2.   documents that are availableproduced by Cboe in connection with or in response

to the public may not be designated as ConfidentialPlaintiffs’ Motion for Early Discovery (Dkt.

294).


         Information.

        2.3.   3.       Designation.


                (a)     A party mayIn order to designate a documentall Discoverable

 Information as Confidential Information for protection under this Order by placing, Cboe shall

 place or affixingaffix the words “CBOE CONFIDENTIAL -– SUBJECT TO PROTECTIVE

 ORDER” on the document and on all copies in a manner that will not interfere with the

 legibility of the document. media used to produce or disclose the Discoverable Information.

 As used in this Order, “copies”

         includes electronic images, duplicates, extracts, summaries, or descriptions that contain

         2       If protection is sought for any other category of information, the additional
 category shall be described in paragraph 2 with the additional language redlined to
 show the change in the proposed Order.
         the Confidential Information. The marking “CBOE CONFIDENTIAL -– SUBJECT TO
 PROTECTIVE ORDER” shall be applied prior to or at the time of the documents are produced
 or disclosed. Applying the marking “CBOE CONFIDENTIAL -– SUBJECT TO PROTECTIVE
 ORDER” to a document does not mean that the document has any status or protection by statute
 or otherwise except to the extent and for the purposes of this Order. Any copies that are made of
 any documents marked “CBOE CONFIDENTIAL -– SUBJECT TO PROTECTIVE ORDER”
 shall also be so marked, except that indices, electronic databases, or lists of documents that do
 not contain substantial portions or images of the text of marked documents and do not otherwise
 disclose the substance of the Confidential Information are not required to be marked. Whenever
 the Receiving Party to whom electronically stored Discoverable Information so designated is
 produced reduces such information to hard copy form, to the extent such pages have not
 previously been marked by the Producing Party, such Receiving Party shall mark the hard copy
 by affixing the designation “Cboe Confidential,” “Cboe Internal,” or “Cboe Restricted” to each
 page of such document.
                 (b)     The designation of a document as Confidential Information is a
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 29 of 48 PageID #:11969



certification by an attorney or a party appearing pro se that the document contains

Confidential Information as defined in this order.3

               4.    Depositions.4

       (a)    Alternative A.     Deposition testimony is protected by this Order only if

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at

the time.

       the testimony is taken. Such designation shall be specific as to the portions that
contain


        3      An attorney who reviews the documents and designates them as
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER must be admitted to the Bar of
at least one state but need not be admitted to practice in the Northern District of Illinois
unless the lawyer is appearing generally in the case on behalf of a party. By
        designating documents confidential pursuant to this Order, counsel submits
to the jurisdiction and sanctions of this Court on the subject matter of the
designation.

       4      The parties or movant seeking the order shall select one alternative for
handling deposition testimony and delete by redlining the alternative provision that is
not chosen.
       Confidential Information. Deposition testimony so designated shall be treated

as Confidential Information protected by this Order until fourteen days after delivery of

the transcript by the court reporter to any party or the witness. Within fourteen days

after delivery of the transcript, a designating party may serve a Notice of Designation to

all parties of record identifying the specific portions of the transcript that are designated

Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order. The failure to serve a

timely Notice of Designation waives any designation of deposition testimony as

Confidential Information that was made on the record of the deposition, unless

otherwise ordered by the Court.
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 30 of 48 PageID #:11970



        Alternative B. Unless all parties agree on the record at the time the deposition

 testimony is taken, all deposition testimony taken in this case shall be treated as

 Confidential Information until the expiration of the following: No later than the fourteenth

 day after the transcript is delivered to any party or the witness, and in no event later

        than 60 days after the testimony was given, Within this time period, a party may

 serve a Notice of Designation to all parties of record as to specific portions of the

 testimony that are designated Confidential Information, and thereafter only those

 portions identified in the Notice of Designation shall be protected by the terms of this

 Order. The failure to serve a timely Notice of Designation shall waive any designation of

 testimony taken in that deposition as Confidential Information, unless otherwise ordered

 by the Court.

       3.4.    5.     Protection of Confidential Material.


       (a)     General Protections. Confidential Information shall not be used or disclosed by the

parties, counsel for the partiesCounsel or any other persons identified in subparagraph (b) to this

paragraph for any purpose whatsoever other than in this litigation, including any appeal thereof.

[INCLUDE IN PUTATIVE CLASS ACTION CASE: In aFor clarity and without limiting the

foregoing, Confidential Information may not be disclosed to anyone who is a party or counsel, or is

affiliated with a party or counsel from the related putative class action, Confidential Information

may be disclosed only to the named plaintiff(s) and not to any other or may reasonably be

believed to be a potential class member ofin the putative class unless and until a class including

the putative member has been certified.]action.

       (b)     Limited    Third-Party Disclosures.      The partiesCboe and counsel for the

partiesPlaintiffs shall not disclose or permit the disclosure of any Confidential Information to any
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 31 of 48 PageID #:11971



third person or entity except as set forth in subparagraphs (1)-(9).8) to this paragraph. Subject to

these requirements, the following categories of persons may be allowed to review Confidential

Information:

       (1)           Plaintiffs’ Counsel. Counsel for the partiesPlaintiffs and employees of
               counselCounsel who have responsibility for the actionAction;

       (2)     Parties. Individual parties Defendants’ Counsel. Counsel for Defendants to the
               Actions and employees of a partyCounsel who have responsibility for the Action,
               but only to the extent counsel determinesafter such Counsel have executed a
               stipulation in good faith that the employee’s assistance is reasonably
               necessary tosubstantially the conduct of the litigationsame form as this
               Stipulation.
                              in which the information is disclosed;

                       (3)    The Court and its personnel;

       (4)     . And any Court Reporters , videographers and Recorders. Court reporters and
               recorderstheir staff engaged for depositions;, and mediators (and staff) appointed by
               the Parties to assist in alternative dispute resolution;

       (5(4) Contractors. Those persons specifically engaged for the limited purpose of
             making copies of documents or entities who provide litigation support services
             (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
             and organizing or processing documents, including outside vendors hired to
             process electronically stored documents, storing, or retrieving in any form or
             medium) and their employees and subcontractors;
       (6)(5) Consultants, Investigators, and Experts. Consultants, investigators, or experts
              employed by the parties or counsel for the parties Counsel to assist in the
              preparation and trial of this action but only after such individual persons have
              completed the certification contained in Attachment A, Acknowledgment of
              Understanding and Agreement to Be Bound;, have agreed to the data security
              provisions of Attachment B, and provided further that any part of a report created by
              such consultant, investigator or expert incorporating Confidential Information shall
              be designated appropriately by the Party responsible for its creation; and provided
              further that consultants, investigators or experts shall not use Confidential
              Information for any purpose that does not relate to this Action (including but not
              limited to other litigation and other work in their respective field);
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 32 of 48 PageID #:11972



       (6)    Insurers’ counsel. The counsel representing the insurer or indemnitor of Cboe or
              Plaintiffs, including the insurer’s or indemnitor’s legal team, provided such counsel
              signs Attachment A prior to any disclosure;

       (7)    Witnesses at depositions. During their depositions, witnesses in this action
              Action. Witnesses to whom disclosure is reasonably necessary. during depositions or
              testimony at trial or any hearing, provided that Counsel for the Plaintiff intending to
              disclose the information has a good-faith basis for believing such Confidential
              Information is relevant to events, transactions, discussions, communications, or data
              about which the witness is expected to testify or about which the witness may have
              knowledge, provided that Plaintiffs instruct the witness and their counsel that the
              material is subject to this Protective Order, provide them with a copy of the same,
              and have them execute Attachment A. Witnesses shall not retain a copy of documents
              containing Confidential Information, except witnesses may receivereview a copy of
              all exhibits marked at their depositions in connection with review of the transcripts.
              Pages of transcribed deposition testimony or exhibits; and
                               to depositions that are designated as Confidential
                       Information pursuant to the process set out in this Order must be
                       separately bound by the court reporter and may not be disclosed
                       to anyone except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not
                       including a person who received the document in the course of
                       litigation); and


       (9)    Others by Consent. Other persons only by written consent of the producing
              partyCboe or upon order of the Court and on such conditions as may be agreed or
              ordered, in addition to those persons having signed Attachment A.


       (c) (c) Summaries. Counsel for Plaintiffs may provide summaries or characterizations of

the Confidential Information to individuals employed by the Plaintiffs, who have responsibility to

make decisions regarding the prosecution or settlement of the Action. Nothing in this Order is

intended to bar or otherwise prevent Plaintiffs’ counsel from rendering advice to their respective

clients with respect to this Action and, in the course of rendering such advice, from relying upon

their examination or knowledge of Confidential Information.

       (d)    Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel and any third-
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 33 of 48 PageID #:11973



parties to whom disclosure is permitted by this Order, with the exception of the Court and its

personnel, shall also implement the specific controls set forth in Attachment B to this Order. To the

extent that Confidential Information is ESI or is converted to ESI, it shall be stored and transmitted

only in fully encrypted form as set forth in the ESI Protocol. Counsel shall maintain the originals of

the forms signed by persons acknowledging their obligations under this Order for a period of three

years after the termination of the case. In the event that there is an unauthorized disclosure of

Confidential Information, Cboe will be provided with a list of those who have executed Attachment

B.

        6.      Inadvertent Failure to Designate. An inadvertent failure to designate a

 document as Confidential Information does not, standing alone, waive the right to so

 designate the document; provided, however, that a failure to serve a timely Notice of

 Designation of deposition testimony as required by this Order, even if inadvertent,

 waives any protection for deposition testimony. If a party designates a document as

 Confidential Information after it was initially produced, the receiving party, on

 notification of the designation, must make a reasonable effort to assure that the

 document is

        treated in accordance with the provisions of this Order. No party shall be found

 to have violated this Order for failing to maintain the confidentiality of material during a

 time when that material has not been designated Confidential Information, even where

 the failure to so designate was inadvertent and where the material is subsequently

 designated Confidential Information.

       5.      7.      The recipient of any Confidential Information shall maintain such information

in a secure and safe area and shall exercise a standard of due and proper care with respect to the


                                                 0
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 34 of 48 PageID #:11974



storage, custody, use, and/or dissemination sufficient under all applicable laws, including by

establishing, maintaining, and enforcing written policies and procedures consistent with NIST

Security and Privacy Controls for Federal Information Systems and Organizations (Special

Publication 800-53 Rev. 4) (“NIST 800-53”) or substantially similar security standards promulgated

by another widely recognized organization, to safeguard against unauthorized or inadvertent

disclosure of such material to persons or entities not authorized under this Order, and also agree to

the requirements for data security set forth in Attachment B.          In addition, the recipient of

Confidential Information shall produce to Cboe a current SOC 2 Type 2 report demonstrating

reasonable design and operating effectiveness of recipient’s information security-related controls.

Confidential Information shall not be copied, reproduced, extracted, or abstracted, except to the

extent that such copying, reproduction, extraction, or abstraction is reasonably necessary for the

conduct of this Action. All such copies, reproductions, extractions, and abstractions shall be subject

to the terms of this Order. The recipient of any original media shall notify Cboe once the data has

been copied, reproduced, extracted, or abstracted, and shall return the original data file to Cboe.

Cboe will maintain the produced data for the duration of the litigation.

       6.      Unauthorized Disclosure of Confidential Information. If Plaintiffs or any third-

party to whom disclosure is permitted by this Order learns that, by inadvertence or otherwise, they

have disclosed Confidential Information to any person or in any circumstance not authorized under

this Order, they must within one business day of learning of the disclosure take the following actions:

(a) notify Cboe in writing of the unauthorized disclosures; (b) use their best efforts to retrieve all

unauthorized copies of the Confidential Information; (c) inform the person or persons to whom

unauthorized disclosures were made of all the terms of this Order; and (d) request such person or

persons destroy the Confidential Information.


                                                  1
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 35 of 48 PageID #:11975



       4.7.    Filing of Confidential Information. Any Party wishing to file Confidential

Information must seek to file such information in redacted form or under seal in accordance with the

rules of this Court unless Cboe provides its written agreement that the Confidential Information may

be publicly filed. This Order does not, by itself, authorize the filing of any document under seal.

Any partyParty wishing to file a document designated as Confidential Information in connection

with a motion, brief or other submission to the Court must comply with LR 26.2.

        8.      No Greater Protection of Specific Documents. Except on privilege

 grounds not addressed by this Order, no party may withhold information from discovery

 on the ground that it requires protection greater than that afforded by this Order unless

 the party moves for an order providing such special protection.

       8.      9.      Inadvertent Production of Privileged or Otherwise Protected Material.

If Cboe inadvertently or mistakenly produces privileged material, such production shall in no way

prejudice or otherwise constitute a waiver of, or estoppels as to any claim of privilege, work-product

immunity, protection pursuant to the joint defense or common interest doctrine, or any other

applicable privilege for the inadvertently produced document or any other document covering the

same or a similar subject matter under applicable law including Federal Rule of Evidence 502. When

Cboe gives notice to Plaintiffs that certain inadvertently produced material is subject to a claim of

privilege or other protection, the obligations of the Plaintiffs are those set forth in Federal Rule of

Civil Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as Cboe

and Plaintiffs reach an agreement on the effect of disclosure of a communication or information

covered by the attorney-client privilege or work product protection, the Parties may incorporate their

agreement in a stipulated protective order submitted to the court.




                                                  2
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 36 of 48 PageID #:11976



       5.9.    Challenges      by a Party to Designation as Confidential Information.               The

designation of any material or document as Confidential Information is subject to challenge by any

party.Plaintiffs, and such challenge may be made at any time. The following procedure shall apply

to any such challenge.

                (a)      Meet and Confer. A partyPlaintiffs must meet and confer directly with

 Counsel for Cboe before challenging the designation of Confidential Information must do so

 in good faith and must begin the process by conferring directly with counsel for the

 designating party.. In conferring, the challenging partyPlaintiffs must explain the basis for

 itstheir belief that the confidentiality designation was not proper and must give the

 designating partyCboe an opportunity to review the designated material, to reconsider the

 designation, and, if no change in designation is offered, to explain the basis for the designation.

 The designating partyCboe must respond to the challenge within five (5) business days of the

 conferral.

       (b)     Judicial Intervention. A party that elects If Plaintiffs elect to challenge a

confidentiality designation they may file and serve a motion that identifies the challenged material

and sets forth in detail the basis for the challenge. Each such motion must be accompanied by a

competent declaration that affirms that the movant has complied with the meet and confer

requirements of this procedure. The burden of persuasion in any such challenge proceeding shall be

on the designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       6.10.   10.       Action by the Court. Applications to the Court for an order relating to

materials or documents designated Confidential Information shall be by motion. Nothing in this




                                                   3
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 37 of 48 PageID #:11977



Order or any action or agreement of a partyParty under this Order limits the Court’s power to make

orders concerning the disclosure of documents produced in discovery or at trial.

        11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

 shall be construed to affect the use of any document, material, or information at any trial or

 hearing. A party that intends to present or that anticipates that another party may present

 Confidential informationInformation at a hearing or trial shall bring that issue to the Court’s and

 parties’Parties’ attention by motion or in a pretrial memorandum without disclosing the

 Confidential Information. The Court may thereafter make such orders as are necessary to govern

 the use of such documents or information at trial.

                12.      Confidential Information Subpoenaed or Ordered Produced in Other

       7.11.    Litigation.


       (a)     If a receiving party isPlaintiffs are served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document designated in this action

as Confidential Information, the receiving partythey must so notify the designating partyCboe,

in writing, immediately and in no event more thanwithin three (3) court days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

       (b)     The receiving party Plaintiffs also must immediately inform in writing the

partyParty who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the receiving

party and must deliver a copy of this Order promptly to the partyParty in the other action that caused

the subpoena to issue.

       (c)     The purpose of imposing these duties is to alert the interested persons to the existence

of this Order and to afford the designating party in this caseCboe an opportunity to try to protect

                                                 4
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 38 of 48 PageID #:11978



itstheir Confidential Information in the court from which the subpoena or order issued. The

designating partyCboe shall bear the burden and the expense of seeking protection in that court of

their Confidential Information, and nothing in these provisions should be construed as authorizing

or encouraging a Plaintiffs in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while Plaintiffs have Confidential Information

in their possession, custody, or control.

       expense of seeking protection in that court of its Confidential Information, and
 nothing

        in these provisions should be construed as authorizing or encouraging a

 receiving party in this action to disobey a lawful directive from another court. The

 obligations set forth in this paragraph remain in effect while the party has in its

 possession, custody or control Confidential Information by the other party to this case.

       8.12.   13.     Challenges by Members of the Public to Sealing Orders. A partyParty

or interested member of the public has a right to challenge the sealing of particular documents that

have been filed under seal, and the partyParty asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

       9.13.   14.     Obligations on Conclusion of Litigation.


       (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b)     Obligations at Conclusion of Litigation.          Within sixty-three (63) days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CBOE CONFIDENTIAL -– SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), that have not already been returned pursuant to


                                                    5
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 39 of 48 PageID #:11979



paragraph 6 above shall be returned to Cboe or destroyed to the producing partyextent practicable

(including, directing the Plaintiffs’ discovery vendor(s) to take data offline or to take other steps to

prevent access to the documents) in a manner that is consistent with the highest industry standards

(e.g., the DoD 5220.22-M data sanitization method, in accordance with the Department of Defense

National Industrial Security Program Operating Manual), unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure. With respect to Confidential Information

stored in electronic form, the Receiving Party shall apply physical or logical techniques that render

data recovery infeasible using state of the art laboratory techniques in conformity with the NIST SP

800-88 R1 Purge standard.

          without restriction as to disclosure; (2) the parties agree to destruction to the
 extent

     practicable in lieu of return;5 or (3) as to documents bearing the notations,
 summations,

          or other mental impressions of the receiving party, that party elects to destroy the

          documents and certifies to the producing party that it has done so.


        5       The parties may choose to agree that the receiving party shall destroy
 documents containing Confidential Information and certify the fact of destruction, and
 that the receiving party shall not be required to locate, isolate and return e-mails
 (including attachments to e-mails) that may include Confidential Information, or
 Confidential Information contained in deposition transcripts or drafts or final expert
 reports.




                                                  6
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 40 of 48 PageID #:11980



         (c)   Retention of Work Product and one set of Filed Documents.

         Notwithstanding   the   above    requirements     to     return   or   destroy   documents,

counselPlaintiffs’ Counsel may retain (1) attorney work product, including an index that refers or

relates to designated Confidential Information so long as that work product does not duplicate

verbatim substantial portions of Confidential Information, and (2) one complete set of all

documents filed with the Court including those filed under seal.portions of Confidential

Information, (2) email correspondence related to their representation, so long as those

correspondences do not duplicate verbatim portions of Confidential Information; and (3) one

complete set of all: (i) documents filed with the Court including those filed under seal; (ii) all

transcripts of depositions, including exhibits; and (iii) all final expert witness reports and

supporting materials disclosed pursuant to Rule 26 of the Federal Rules of Civil Procedure.

Counsel are not required to return or destroy Confidential Information that is stored on backup

storage media made in accordance with regular data backup procedures for disaster recovery

purposes; or (2) is located in the email archive system or archived electronic files of departed

employees so long as the archived emails or files do not duplicate verbatim portions of the

Confidential Information. Any retained Confidential Information shall continue to be protected

under this Order. An attorney may use his or her work product in subsequent litigation, provided

that its use does not disclose or use Confidential Information.

         (d)           Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.




                                                 7
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 41 of 48 PageID #:11981



       10.14. 15.      Order Subject to Modification.           This Order shall be subject to

modification by the Court on its own initiative or on motion of a partyParty or any other person

with standing concerning the subject matter.

       11.15. 16.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

may rule on a specific document or issue.

       12.16. 17.      Persons Bound. This Order shall take effect when entered and shall be

binding upon all counsel of record and their law firms, the parties, and persons made subject to

this Order by its terms.

       17.     Miscellaneous.

       (a)     Right to Object. By stipulating to the entry of this Order, no Party waives any right

it otherwise would have to object to disclosing or producing any information or item on any ground

not addressed in this Order. Similarly, no Party waives any right to object on any ground to use in

evidence of any of the material covered by this Order.

       (b)     Additional Parties. In the event that a new Party is added, substituted, or otherwise

brought into this Action, this Order will be binding on and inure to the benefit of the new Party

once that new Party has executed the Acknowledgement and Agreement to be Bound, subject to

the right of the new Party to seek relief from or modification of this Order.

       So Ordered.




                                                 8
  Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 42 of 48 PageID #:11982




Dated:


                                                                                 U.S.
                                        District Judge
                                        U.
                                                Manish S. Magistrate JudgeShah



         [Delete signature blocks if not wholly by agreement]

      WE SO MOVE                              WE SO MOVE
      and agree to abide by the               and agree to abide by the
terms of this Order                           terms of this Order



         Signature                            Signature


         Printed Name                         Printed Name


         Counsel for: _                                Counsel for: _              _



         Dated:                               Dated:




                                          9
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 43 of 48 PageID #:11983




WE SO MOVE                               WE SO MOVE
and agree to abide by the                and agree to abide by the
terms of this Order                      terms of this Order

s/ DRAFT                                 s/ Gregory M. Boyle
KOREIN TILLERY LLC
                                         Reid J. Schar
George Zelcs
                                         Gregory M. Boyle
Chad Bell
                                         JENNER & BLOCK LLP
205 N. Michigan Ave., Suite 1950
                                         353 N. Clark Street
Chicago, Illinois 60601
                                         Chicago, IL 60654-3456
Telephone: (312) 641-9750
                                         (312) 923-2651
cbell@koreintillery.com
                                         gboyle@jenner.com
Counsel for LJM Partners, Ltd.
                                         Counsel for Cboe Global Markets, Inc.,
                                         Cboe Futures Exchange, LLC, and Cboe
s/ DRAFT
                                         Exchange, Inc.
SCOTT+SCOTT ATTORNEYS AT LAW
LLP
Amanda F. Lawrence
                                         Dated:
156 S. Main St.
P.O. Box 192
Colchester, CT 06415
Telephone: 860-537-5537
alawrence@scott-scott.com

s/ DRAFT
CAFFERTY CLOBES MERIWETHER &
SPRENGEL, LLP
Anthony F. Fata
Jennifer W. Sprengel
150 S. Wacker, Suite 3000
Chicago, IL 60606
Tel: 312-782-4880
afata@caffertyclobes.com
jsprengel@caffertyclobes.com


Counsel for Two Roads Shared Trust

Dated:
Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 44 of 48 PageID #:11984



                                       ATTACHMENT A



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS


                                              )
                                          )       Civil No.
             Plaintiff                    )
                                              )
                                              )
                                          )
             Defendant                    )



      ACKNOWLEDGMENT

IN RE: CHICAGO BOARD OPTIONS                      1:18-cv-04171
EXCHANGE VOLATILITY INDEX                         MDL No. 2842
MANIPULATION ANTITRUST LITIGATION

and

LJM PARTNERS, LTD.,                               No. 19 CV 0368
      Plaintiff,                                  MDL No. 2842

v.                                                and

JOHN DOES,
      Defendants

and

TWO ROADS SHARED TRUST,                           No. 20 CV 00831
     Plaintiff,
                                                  Honorable Manish S. Shah
JOHN DOES,
      Defendants.

This Document Relates to All Actions



                               ACKNOWLEDGEME
                                     NT AND
                             AGREEMENT TO BE BOUND
    Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 45 of 48 PageID #:11985




        The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

_       ____________________________ in the above-captioned action and attached hereto, as well

as the requirements for data security set forth in Attachment B, understands the terms thereof, and

agrees to be bound by itsall of these terms. The undersigned submits to the jurisdiction of the United

States District Court for the Northern District of Illinois in matters relating to the Confidentiality

Order and understands that the terms of the Confidentiality Order obligate him/her to use materials

designated as Confidential Information in accordance with the Order and in accordance with the

requirements for data security set forth in Attachment B, solely for the purposes of the above-

captioned action, and not to disclose any such Confidential Information to any other person, firm or

concern.
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 46 of 48 PageID #:11986




                       The undersigned acknowledges that violation of the Confidentiality Order may

         or the requirements for data security set forth in Attachment B may result in penalties for

contempt of court.




 Name:

 Job Title:

 Employer:

 Business Address:




           Business Address:




Date:

                                                         Signature



Adopted 06/29/12




                                                     3
4824-8803-0144, v. 1
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 47 of 48 PageID #:11987




                                      ATTACHMENT B

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


  IN RE: CHICAGO BOARD OPTIONS                        1:18-cv-04171
  EXCHANGE VOLATILITY INDEX                           MDL No. 2842
  MANIPULATION ANTITRUST LITIGATION

  and

  LJM PARTNERS, LTD.,                                 No. 19 CV 0368
        Plaintiff,                                    MDL No. 2842

  v.                                                  and

  JOHN DOES,
        Defendants

  and

  TWO ROADS SHARED TRUST,                             No. 20 CV 00831
       Plaintiff,
                                                      Honorable Manish S. Shah
  JOHN DOES,
        Defendants.

  This Document Relates to All Actions


        AGREEMENT TO BE BOUND BY CERTAIN PROTOCOLS GOVERNING ESI

         The undersigned hereby acknowledge that in handling any Discoverable Information,

they will maintain and enforce written policies and procedures consistent with NIST Security

and Privacy Controls for Federal Information Systems and Organizations (Special Publication

800-53 Rev. 4) or substantially similar security standards promulgated by another widely

recognized organization. In addition, any receiving party who will host Discoverable

Information must provide to Cboe a current SOC 2 Type 2 report demonstrating reasonable

design and operating effectiveness of recipient’s information security related controls. The



                                                4
4824-8803-0144, v. 1
 Case: 1:18-cv-04171 Document #: 328 Filed: 06/17/20 Page 48 of 48 PageID #:11988




receiving party shall also satisfy the following Compliance Checklist demonstrating adequate

security control:

1) Security: Information and systems are protected against unauthorized access, unauthorized

    disclosure, and damage to the system that could compromise the information or systems and

    effect the entity’s ability to meet its security obligations. Security includes the protection of:

    a) Discoverable Information

    b) Systems that are used to analyze, host, store, extract, or otherwise contain Discoverable

         Information;

2) Availability: The system includes controls to support accessibility for operation, monitoring,

    and maintenance;

3) Processing Integrity: The system’s ability to process data is complete, valid, accurate, timely,

    and able to meet and comply with the objectives set forth above;

4) Confidentiality: Information that is designated as Confidential Information, as set out in the

    protective order above, will be protected and designated as such by the system used;

5) Privacy: To the extent that personal information is collected, used, and revealed, the host will

    limit the use of such data to the terms set forth above; and

1)6)     Purge: At the conclusion of the use of all data, the system is capable of applying physical

    or logical techniques that render recovery of the data infeasible using state of the art

    laboratory techniques in conformity with NIST SP 800-88 R1 Purge standard.




                                                   5
4824-8803-0144, v. 1
